CHARLES J. SCHUCK, Judge.
The facts as submitted in this claim show that on October 15, 1944, Mary Margaret Gilbert, age twelve years, while running across the Third avenue bridge on state route No. 2 in the city of Huntington, West Virginia, stepped on a board which broke, causing the said infant’s leg to go down through the sidewalk and injuring her in such a way as to require medical attention. She was treated by Dr. J. S. Hayman and Dr. Cole D. Genge, of Huntington, and an X-Ray was taken and according to the report of the state road investigation there were no permanent injuries. The medical bills amounted to $22.00 for both physicians. The mother of claimant has agreed to settlement in the sum of $50.00 plus the $22.00 for medical services in full for all damages that may have been suffered by said infant and incurred by reason of the said occurrence. The state road commission recommends the payment of the amount in question, to wit: $72.00, and this conclusion is concurred in and approved by the attorney general’s office through the assistant attorney general.
We approve the claim as one that should be paid, but desire to call attention to the fact that as the real claimant is an infant, a guardian should be appointed by the county court of Cabell county, who would be empowered to receive the amount involved and give to the state road commission a proper and sufficient receipt. An award of seventy-two dollars ($72.00) accordingly is made.